Exhibit 10.1 14. Effective Date. As used in this Agreement the term shall mean the date which the FDEP has received all payments comprising the Settlement Amount (the "Effective Date"). IN WITNESS WHEREOF, the Parties have duly executed the Agreement as of the date first written above: Solitron Devices, Inc. By: /s/ Shevach Saraf Printed Name: Shevach Saraf Title: Chairman, President, CEO&CFO State of Florida Department of Environmental Protection By: /s/ Douglas A. Jones Printed Name: Douglas A. Jones Title: Bureau Chief, BWC, FDEP 5
